 

Exhibit 10.77

Portions of this exhibit marked [*] are requested to be treated confidentially.

Execution Version

SUPPLY AGREEMENT

between

SALIX PHARMACEUTICALS, INC.

and

NOVEL LABORATORIES, INC.

Dated as of September 29, 2010

(Osmoprep®)



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I.

   DEFINITIONS      1   

ARTICLE II.

   MANUFACTURING AND SUPPLY      7   

2.1

   Qualification.      7   

2.2

   Purchase and Supply Obligations.      8   

2.3

   Forecasting, Order and Delivery of Product.      9   

2.4

   Materials.      11   

2.5

   Invoice and Payment.      11   

2.6

   Price.      11   

2.7

   Warranty.      12   

2.8

   Failure or Inability to Supply Product.      13   

2.9

   Additional Payments.      14   

2.10

   Current Capacity and Scale-Up Plans.      15   

2.11

   Costs and Expenses      16   

2.12

   Amendment of Specifications.      16   

2.13

   Quality Agreement.      17   

2.14

   Quality Control Analyses and Release.      17   

2.15

   Maintenance of Facility.      17   

2.16

   Regulatory Cooperation of Novel.      17   

2.17

   Inspection by Salix.      18   

2.18

   Notification of Regulatory Inspections; Communications.      18   

2.19

   Recalls and Withdrawals.      19   

2.20

   Compliance with Applicable Laws.      20   

2.21

   Retention of Manufacturing Records and Samples.      20   

2.22

   Exclusive Supply Arrangement.      21   

2.23

   Second Source.      21   

ARTICLE III.

   INTELLECTUAL PROPERTY      21   

3.1

   Ownership of Inventions.      21   

3.2

   Prosecution of Invention Patents.      22   

3.3

   United States Law.      22   

3.4

   Corporate Names.      22   

ARTICLE IV.

   REPRESENTATIONS AND WARRANTIES; COVENANTS      23   

4.1

   Representations and Warranties of Each Party.      23   

4.2

   Additional Warranties and Covenants of Novel.      23   

4.3

   Disclaimer of Other Warranties.      24   

ARTICLE V.

   CONFIDENTIALITY      24   

5.1

   Confidential Information.      24   

5.2

   Exceptions to Confidentiality.      24   

5.3

   Disclosure.      25   

5.4

   Notification.      26   

 

-i-



--------------------------------------------------------------------------------

5.5

   Remedies.      26   

5.6

   Use of Names.      26   

5.7

   Press Releases.      26   

ARTICLE VI.

   TERM AND TERMINATION      26   

6.1

   Term.      26   

6.2

   Termination.      27   

6.3

   Effect of Expiration or Termination.      28   

ARTICLE VII.

   INDEMNIFICATION      29   

7.1

   Novel Indemnification.      29   

7.2

   Salix Indemnification.      29   

7.3

   Indemnification Procedure.      30   

7.4

   Insurance.      32   

7.5

   Limitation on Damages.      32   

ARTICLE VIII.

   MISCELLANEOUS      34   

8.1

   Notices.      33   

8.2

   Force Majeure.      34   

8.3

   Entire Agreement; Amendment.      34   

8.4

   Further Assurances.      35   

8.5

   Successors and Assigns.      35   

8.6

   Dispute Resolution      35   

8.7

   Governing Law; Jurisdiction; Venue; Service.      35   

8.8

   Audit; Late Payments.      36   

8.9

   Third Party Beneficiaries.      37   

8.10

   Export Control.      37   

8.11

   Assignment.      37   

8.12

   Waiver.      38   

8.13

   Severability.      38   

8.14

   Independent Contractors.      38   

8.15

   Construction.      39   

8.16

   Remedies.      39   

8.17

   Counterparts; Facsimile Execution.      39   

8.18

   English Language.      39   

8.19

   Other Agreements.      39   

Schedules and Exhibits

 

Schedule 1.54

   Product Active Ingredients

Schedule 1.56

   Product Patents

Schedule 1.70

   Specifications

Schedule 2.3(a)

   Non-Binding Estimate of Requirements for Calendar Year 2011

Schedule 2.3(c)

   Full Production Lot Sizes

Schedule 2.10(a)

   Current Capacity

 

-ii-



--------------------------------------------------------------------------------

 

This SUPPLY AGREEMENT (this “Agreement”), dated as of September 29, 2010 (the
“Effective Date”), is made by and between Salix Pharmaceuticals, Inc., a
California corporation (“Salix”), and Novel Laboratories, Inc., a Delaware
corporation (“Novel”). Salix and Novel are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, subject to the terms and conditions set forth in this Agreement, Salix
wishes to have Novel manufacture and supply Product (as defined below) for
Salix, and Novel wishes to manufacture and supply Product for Salix;

WHEREAS, the Parties, Actavis Inc., a company incorporated under the laws of
Delaware (“Actavis”), CDC III LLC, a Delaware limited liability company (“CDC
III”), and a general partnership of Craig Aronchick, William H. Lipshutz, and
Scott H. Wright (the “General Partnership”) are entering into a Settlement
Agreement, of even date herewith (the “Settlement Agreement”); and

WHEREAS, the Parties, CDC III and the General Partnership are entering into a
Sublicense Agreement, of even date herewith (the “Sublicense Agreement”);

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants of the Parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

ARTICLE I. DEFINITIONS

As used herein, the following terms shall have the following meanings:

1.1 “Acknowledgement” has the meaning set forth in Section 2.3.

1.2 “Actavis” has the meaning set forth in the recitals hereto.

1.3 “Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such first Person. “Control” and, with correlative
meanings, the terms “controlled by” and “under common control with”, means to
possess the power to direct the management or policies of a Person, whether
through ownership of voting securities or by contract or otherwise.

1.4 “Agreement” has the meaning set forth in the preamble hereto.

1.5 “Applicable Law” means applicable laws, rules and regulations, including any
rules, regulations, guidelines or other requirements of the Regulatory
Authorities, that may be in effect from time to time.



--------------------------------------------------------------------------------

 

1.6 “Business Day” means a day other than a Saturday or a Sunday on which banks
in general in New York, New York are open for the conduct of normal commercial
banking business at their counters.

1.7 “Calendar Year” means each successive period of twelve (12) consecutive
calendar months commencing on January 1 and ending on December 31, except that
the first Calendar Year of the Term shall commence on the Effective Date and end
on December 31, 2010, and the last Calendar Year of the Term shall commence on
January 1 of the year in which the Term ends and end on the last day of the
Term.

1.8 “Capacity” means the capacity of Novel’s plant, equipment and process to
conduct the Manufacturing process and to supply Product to Salix in accordance
with the terms hereof.

1.9 “CDC III” has the meaning set forth in the recitals.

1.10 “Certificate of Analysis” has the meaning set forth in the Quality
Agreement.

1.11 “Certificate of Compliance” has the meaning set forth in the Quality
Agreement.

1.12 “CMC Data” means the chemistry, manufacturing and controls data required by
Applicable Law to be included in a New Drug Application (as defined in the FFDCA
and the regulations promulgated thereunder) for Product in the Territory.

1.13 “Commercial Unit” means a one-hundred (100) count bottle of Product for
commercial use and sale.

1.14 “Confidential Information” means any and all information or material that,
at any time before or after the Effective Date, has been or is provided or
communicated to the Receiving Party by or on behalf of the Disclosing Party
(including by a third party) pursuant to this Agreement or in connection with
the transactions contemplated hereby or any discussions or negotiations with
respect thereto; any data, ideas, concepts or techniques contained therein; and
any modifications thereof or derivations therefrom. Confidential Information may
be disclosed either orally, visually, electronically, in writing, by delivery of
materials containing Confidential Information or in any other form now known or
hereafter invented.

1.15 “Consent Judgment Entry Date” has the meaning set forth in the Settlement
Agreement.

1.16 “Corporate Names” means such Trademarks and corporate names and logos owned
or controlled by Novel or its Affiliates as Novel may designate in writing from
time to time, together with any variations and derivatives thereof.

1.17 “Courts” has the meaning set forth in Section 0.

 

-2-



--------------------------------------------------------------------------------

 

1.18 “Covered Product” means the Product and any other pharmaceutical product
Covered by United States patents nos. 5,616,346 and 7,687,075 or either of them.
For purposes of this definition, “Covered” in respect of a product means where a
claim in a specified patent would be infringed by the making, having made,
offering for sale, selling or importation of the product in the United States in
the absence of a valid license or other authorization.

1.19 “Current Capacity” has the meaning set forth in Section 2.10(a).

1.20 “Data Exclusivity” has the meaning set forth in Section 1.48.

1.21 “Disclosing Party” means the Party disclosing Confidential Information.

1.22 “Dispute” has the meaning set forth in Section 8.6.

1.23 “Effective Date” has the meaning set forth in the preamble hereto.

1.24 “Excluded Lists” means the Department of Health and Human Service’s List of
Excluded Individuals/Entities and the General Services Administration’s Lists of
Parties Excluded from Federal Procurement and Non-Procurement Programs.

1.25 “Exploit” means to make, have made, import, use, sell, offer for sale or
otherwise dispose of a compound, product or process, including all discovery,
research, development, commercialization, registration, modification,
enhancement, improvement, Manufacture, storage, formulation, optimization,
exportation, transportation, distribution, promotion and marketing of such
compound, product or process.

1.26 “Facility” means the Manufacturing facility of Novel located at 400 Campus
Drive, Somerset, New Jersey 08873.

1.27 “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

1.28 “FFDCA” has the meaning set forth in Section 2.7.

1.29 “Firm Forecast” has the meaning set forth in Section 2.3(b).

1.30 “Forecast” has the meaning set forth in Section 2.3(b).

1.31 “General Partnership” has the meaning set forth in the recitals.

1.32 “GMP” means the current good manufacturing practices applicable from time
to time to the Manufacturing of Product pursuant to Applicable Law.

1.33 “Indemnification Claim Notice” has the meaning set forth in Section 7.3(a).

1.34 “Indemnified Party” has the meaning set forth in Section 7.3(a).

 

-3-



--------------------------------------------------------------------------------

 

1.35 “Indemnifying Party” has the meaning set forth in Section 7.3(a).

1.36 “Informational Forecast” has the meaning set forth in Section 2.3(a).

1.37 “Invention” means any discovery, improvement, process, formula, data,
invention, know-how, trade secret, procedure, device, or other intellectual
property, whether or not patentable, including any enhancement in the
manufacture, formulation, ingredients, preparation, presentation, means of
delivery, dosage or packaging of a compound or product or any discovery or
development of a new indication for a compound or product.

1.38 “Invention Patent” has the meaning set forth in Section 3.2.

1.39 “Joint Invention” means any Invention that is conceived, discovered,
developed or otherwise made jointly by or on behalf of the Parties as a result
of or in connection with this Agreement.

1.40 “Losses” has the meaning set forth in Section 7.1.

1.41 “Majority-Controlled Affiliate” (a) means, with respect to a Person, any
Person that owns, directly or indirectly, more than fifty percent (50%) of the
outstanding voting securities, or other voting ownership interest, of such
Person; any Person of which the first Person owns, directly or indirectly, more
than fifty percent (50%) of the outstanding voting securities, or other voting
ownership interest, of such Person; or any Person of which a Person owning,
directly or indirectly, more than fifty percent (50%) of the outstanding voting
securities, or other voting ownership interest, of the first Person owns,
directly or indirectly, more than fifty percent (50%) of the outstanding voting
securities, or other voting ownership interest, of such Person; and, (b) with
respect to Novel, includes GAVIS Pharmaceuticals, LLC.

1.42 “Manufacture” and “Manufacturing” means the manufacturing, processing,
formulating, packaging, labeling, holding and quality control testing of Product
pursuant to Salix’s Marketing Authorization for the Product.

1.43 “Marketing Authorization” means an approved New Drug Application as defined
in the FFDCA and the regulations promulgated thereunder, or any corresponding
foreign application, registration or certification, necessary or reasonably
useful to market Product in a country or regulatory jurisdiction in the
Territory other than the United States, including applicable pricing and
reimbursement approvals.

1.44 “Material(s)” means all ingredients, raw materials, packaging and labeling
components, and all other supplies of any kind, required or used in connection
with the Manufacturing of Product or any component or intermediate thereof.

1.45 “Novel” has the meaning set forth in the preamble hereto.

1.46 “Novel Indemnified Parties” has the meaning set forth in Section 7.2.

 

-4-



--------------------------------------------------------------------------------

 

1.47 “Party” and “Parties” has the meaning set forth in the preamble hereto.

1.48 “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part (other than with
respect to new subject matter that would not otherwise be covered in this
Agreement), provisionals, converted provisionals and continued prosecution
applications, (c) any and all patents that have issued or in the future issue
from the foregoing patent applications ((a) and (b)), including utility models,
petty patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)), (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents
((a), (b), (c) and (d)), and (f) any data or market exclusion periods, including
any such periods listed in the FDA’s Orange Book and all international
equivalents (“Data Exclusivity”).

1.49 “Per-Commercial Unit Supply Price” means the price paid by Salix to Novel
in respect of a particular Commercial Unit of Product pursuant to the provisions
of Section 2.6(a).

1.50 “Per-Sample Unit Supply Price” means the price paid by Salix to Novel in
respect of a particular Sample Unit of Product pursuant to the provisions of
Section 2.6(b).

1.51 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.52 “Policies” has the meaning set forth in Section 7.4(a).

1.53 “PPI” means the United States Producer Price Index for pharmaceutical
preparations, as compiled and published by the Bureau of Labor Statistics of the
United States Department of Labor and using the latest version of data published
as of the date of adjustment.

1.54 “Product” means the pharmaceutical product described in New Drug
Application No. 21-892, the active ingredients in which pharmaceutical product
are set out in Schedule 1.54.

1.55 “Product Inventions” has the meaning set forth in Section 3.1.

1.56 “Product Patents” means the Patents set forth on Schedule 1.56.

 

-5-



--------------------------------------------------------------------------------

 

1.57 “Purchase Order” means a written purchase order that sets forth, with
respect to the period covered thereby, (a) the quantities of Product to be
delivered by Novel to Salix and (b) the required delivery dates therefor.

1.58 “Qualification” means all activities required or associated with obtaining
Regulatory Approval for Novel to Manufacture Product in accordance with Salix’s
Marketing Authorization for the Product.

1.59 “Qualification Date” has the meaning set forth in Section 2.1.

1.60 “Quality Agreement” means the quality assurance agreement to be agreed
between the Parties relating to the Manufacture of Product in accordance with
Section 2.13, as such agreement shall be amended from time to time.

1.61 “Receiving Party” means the Party receiving Confidential Information.

1.62 “Recipients” has the meaning set forth in Section 5.1.

1.63 “Regulatory Approval” means, with respect to any particular country or
other jurisdiction, any and all approvals, licenses, registrations or
authorizations of any Regulatory Authority necessary for the Exploitation of
Product in such country or jurisdiction, including, where applicable,
(a) approval of Product in such country or jurisdiction, including any Marketing
Authorization and supplements and amendments thereto; (b) pre- and post-approval
marketing authorizations (including any prerequisite Manufacturing approval or
authorization related thereto); (c) labeling approval; and (d) technical,
medical and scientific licenses.

1.64 “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of Product in
any country or other jurisdiction.

1.65 “Salix” has the meaning set forth in the preamble hereto.

1.66 “Salix Indemnified Parties” has the meaning set forth in Section 7.1.

1.67 “Sample Unit” means a thirty-two (32) count bottle of Product for use as a
physician’s sample and not for commercial sale.

1.68 “Scale-Up Plans” has the meaning set forth in Section 2.10(c).

1.69 “Settlement Agreement” has the meaning set forth in the preamble.

1.70 “Specifications” means the specifications for Product and Materials set
forth on Schedule 1.70, as the same may be amended from time to time in
accordance with the terms hereof.

1.71 “Start Date” has the meaning set forth in the Sublicense Agreement.

 

-6-



--------------------------------------------------------------------------------

 

1.72 “Sublicense Agreement” has the meaning set forth in the preamble.

1.73 “Supply Term Commencement Date” means 1 October 2011.

1.74 “Term” has the meaning set forth in Section 6.1.

1.75 “Territory” means the United States.

1.76 “Testing Laboratory” has the meaning set forth in Section 2.8(d).

1.77 “Third Party Claim” has the meaning set forth in Section 7.3(b).

1.78 “Trademark” shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark, trade dress, brand
mark, service mark, trade name, brand name, logo or business symbol, whether or
not registered.

1.79 “United States” means the United States of America, its territories and
possessions (including Puerto Rico).

1.80 “Valid Claim” means (a) any claim of an issued and unexpired Patent in the
Territory that (i) has not been held permanently revoked, unenforceable or
invalid by a decision of a court or governmental agency of competent
jurisdiction, which decision is unappealable or unappealed within the time
allowed for appeal and (ii) has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise; or (b) a claim of a pending Patent application in the Territory that
was filed and is being prosecuted in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or re-filing of the
application; provided that such prosecution has not been ongoing for more than
six (6) years.

ARTICLE II. MANUFACTURING AND SUPPLY

2.1 Qualification.

(a) As soon as is practicable after the Effective Date, Novel and Salix agree to
use their commercially reasonable efforts to effect the qualification of Novel,
so it may Manufacture and supply Product to Salix by [*], including by
(i) undertaking such quality and manufacturing systems reviews and audits of the
Facility and Novel’s other operations as are necessary or advisable in order to
prepare for Novel’s qualification, (ii) making all such filings and taking all
such other actions as are necessary or advisable to the obtaining of all
Regulatory Approvals necessary for Novel to supply Product hereunder, and
(iii) causing Salix’s current supplier to timely assist in this respect by
providing Novel the necessary technology transfer, data, information and other
technical assistance reasonably required

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-7-



--------------------------------------------------------------------------------

by Novel to become qualified to Manufacture and supply Product. In any event,
and without limitation of the terms of the preceding sentence, Salix and Novel
shall at all times following the Effective Date cooperate and act in good faith
to effect the qualification of Novel to Manufacture and supply the Product,
including through an initial regulatory submission with appropriate stability
data as determined by Salix. The date upon which Novel’s qualification is
effected as contemplated by this Section 2.1(a) shall be referenced herein as
the “Qualification Date”. Prior to submission to FDA, Novel shall have the right
to review and comment upon Salix’s proposed regulatory submission to FDA to
obtain the Regulatory Approvals necessary to effect the qualification of Novel
as a supplier of Product, and Salix shall appropriately consider Novel’s
comments when finalizing its regulatory submission. For clarity, Salix shall
have final authority to determine the contents of any and all such regulatory
submissions.

(b) Notwithstanding anything to the contrary herein, in the event that the
Supply Term Commencement Date precedes the Qualification Date, then the purchase
and supply obligations set out in Section 2.2 and the ordering requirements set
out in Section 2.3 shall be suspended until the Qualification Date.

2.2 Purchase and Supply Obligations.

(a) Any purchase of Product by Salix from Novel, and supply of Product by Novel
to Salix, prior to the Supply Term Commencement Date shall be made only pursuant
to mutual agreement of Salix and Novel as to quantities of Product to be so
purchased and supplied.

(b) Subject to Section 2.8, from and after the Supply Term Commencement Date,
Salix shall order from Novel, and Novel shall supply to Salix, all of Salix’s
requirements of the Product.

(c) For each Calendar Year (or part thereof) in which Salix is required pursuant
to Section 2.2(b) to order all of its requirements of Product from Novel, Salix
shall provide, within thirty (30) days after the end of that Calendar Year, a
certification that it has ordered all its requirements of Product for that
Calendar Year (or part thereof) from Novel. Novel shall have the right to audit
Salix’s financial records, pursuant to and in accordance with Section 8.8, to
confirm that Salix has, from time to time, ordered such requirements pursuant to
Section 2.2(b).

(d) The Parties acknowledge and agree that the provisions of this Agreement
relating to manufacturing and supply of Product are not intended to apply in
respect of any rights to Exploit Product outside of the Territory and that
manufacturing and supply arrangements that may apply to any such rights that may
be granted to or acquired by Salix will be governed by a separate supply
agreement, any such separate supply agreement to be entirely at the discretion
of the Parties, provided such agreement does not adversely affect Novel’s
ability to supply Product for the Territory, and orders for Product in the
Territory are given priority over such other orders.

 

-8-



--------------------------------------------------------------------------------

 

(e) In the event that Salix desires to obtain supply of any pharmaceutical
product (other than the Product) that constitutes a Covered Product in respect
of rights to Exploit Product in the Territory, Novel shall have the option to
act as Salix’s sole supplier for such product on terms substantially the same as
those set forth in this Agreement. Novel shall exercise such option by notice to
Salix given within thirty (30) days following notice given by Salix to Novel of
its desire to obtain supply of a pharmaceutical product (other than the Product)
that constitutes a Covered Product and providing information in reasonable
detail regarding the nature of the contemplated Covered Product, anticipated
quantities, timing considerations and other such matters as are reasonably
necessary in order to permit Novel to make an informed evaluation of the
opportunity. In the event that Novel should fail to exercise its option in a
timely manner and otherwise as contemplated by the preceding sentence, the
option shall terminate and be of no further force and effect in respect of the
Covered Product described by Salix in its notice to Novel.

(f) During the period between the Effective Date and the latter of the [*] and
the [*], Salix shall only purchase or otherwise obtain the quantities of Product
[*].

2.3 Forecasting, Order and Delivery of Product.

(a) Schedule 2.3(a) sets forth Salix’s good faith estimate of its Product
purchase requirements for Calendar Year 2011 as a whole and for the final three
(3) months of Calendar Year 2011. The Parties agree and acknowledge that such
estimate shall be non-binding and shall be used by Novel for planning purposes
only. Not later than the earlier of [*] ([*]) days following [*] and [*], the
Parties shall meet and discuss the quantities of Product that Salix expects to
purchase from Novel during Calendar Year 2011 and Calendar Year 2012. At least
[*] ([*]) days prior to the first day of each Calendar Year during the Term,
beginning with Calendar Year [*], Salix shall deliver to Novel a written good
faith forecast estimating, on a quarterly basis, the quantities of Product that
Salix expects to purchase from Novel during such Calendar Year (each, an
“Informational Forecast”). Each Informational Forecast shall be non-binding and
shall be used by Novel for planning purposes only.

(b) Commencing with a month that is at least [*] prior to the [*], on the
fifteenth (15th) day of each month (or, at Salix’s discretion, at any time from
the eighth (8th) day of such month up to and including the twenty-second
(22nd) day of such month), Salix shall deliver to Novel a written good faith
forecast estimating the quantities of Product that Salix expects to

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-9-



--------------------------------------------------------------------------------

purchase from Novel for each month during the following [*] ([*]) months (each,
a “Forecast”). The first [*] ([*]) months of each Forecast shall be a “Firm
Forecast”. Except as provided in clause (c) below, each Forecast shall be
non-binding and shall be used by Novel for planning purposes only.

(c) Without duplication of any previously delivered Purchase Order, each Firm
Forecast shall be accompanied by a Purchase Order for Product to be delivered to
Salix during each of the first [*] ([*]) months, respectively, set forth in such
Firm Forecast. The quantity of Product specified in any Purchase Order for
delivery in any month (i) shall be in multiples of [*] set forth on Schedule
2.3(c), (ii) shall not be more than [*] percent ([*]%) of the quantities
specified in the most recent Firm Forecast applicable to such month, without
Novel’s consent, and (iii) shall, unless otherwise agreed by Novel in writing,
be consistent with Novel’s Current Capacity (or any increased capacity available
to Novel as of the Supply Term Commencement Date (or, if later, the
Qualification Date) or as subsequently agreed pursuant to a Scale-Up Plan).

(d) With respect to each Purchase Order, Salix shall be obligated to purchase,
and Novel shall be obligated to deliver, by the required delivery date and in
the form set forth therein such quantities of Product as are set forth therein.
The requested delivery date for Product shall not be less than [*] ([*]) days
after the Purchase Order is placed. Within [*] ([*]) Business Days following
receipt of a Purchase Order, Novel shall send a written acknowledgment
(“Acknowledgment”) of its acceptance or rejection of such Purchase Order, in
whole or in part; provided, however, that, if no Acknowledgment is sent by Novel
within [*] ([*]) Business Days following receipt of a Purchase Order, the
Purchase Order shall be deemed to be accepted. The Acknowledgement shall either
confirm the delivery date set forth in the Purchase Order or set forth a
reasonable alternative delivery date, which shall not, without Salix’s prior
written consent, be later than [*] ([*]) Business Days following the delivery
date set forth in the Purchase Order. In the event that the terms of any
Purchase Order are not consistent with or are in addition to the terms of this
Agreement, the terms of this Agreement shall prevail. Notwithstanding anything
in this Section 2.3(d), Novel shall use commercially reasonable efforts to
commit to delivery on the delivery date set forth in each Purchase Order.

(e) Novel shall deliver the quantities of Product set forth in each Purchase
Order to Salix by the required delivery date set forth in the related
Acknowledgement (or Purchase Order, if no Acknowledgement is sent) EXW the
Facility (Incoterms 2000). All Product shall be labeled in accordance with
Applicable Law and packed for shipping in accordance with packing instructions
provided by Salix. Title to and risk of loss of Product shall pass to Salix at
the time of delivery.

(f) Each delivery of Product shall be accompanied by (i) a Certificate of
Analysis, (ii) a Certificate of Compliance, (iii) such other documents as may be

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-10-



--------------------------------------------------------------------------------

required pursuant to the Quality Agreement, and (iv) such other documents as may
be necessary for the sale of the Product.

2.4 Materials.

(a) Novel shall maintain an inventory of Materials in sufficient quantities and
shall use commercially reasonable efforts to supply Salix with quantities of
Product that are up to [*] percent ([*]%) of the quantities specified in each
Firm Forecast. For the avoidance of doubt, Salix shall not be required to supply
any Materials.

(b) Novel shall be responsible for auditing and qualifying its supplier(s) of
Materials and obtaining supplies of Materials in accordance with the
Specifications. All Materials shall conform to the applicable Specifications.

2.5 Invoice and Payment. Novel promptly shall invoice Salix for all quantities
of Product delivered in accordance herewith. Payment with respect to Product
delivered shall be due thirty (30) days after receipt by Salix of the invoice
with respect thereto; provided that if Salix rejects such Product pursuant to
Section 2.8, then payment shall be due within thirty (30) days after receipt by
Salix of notice from the Testing Laboratory that the invoiced Product is
conforming or, subject to Section 2.8, receipt by Salix of replacement Product,
as the case may be; provided further, that if Salix disputes any portion of an
invoice, it shall pay the undisputed portion and shall provide Novel with
written notice of the disputed portion and its reasons therefor, and Salix shall
not be obligated to pay such disputed portion. The Parties shall use good faith
efforts to resolve any such disputes promptly. In the event of any inconsistency
between an invoice and this Agreement, the terms of this Agreement shall
control. Payment of invoices shall be made by wire transfer to an account
designated in writing by Novel in United States Dollars.

2.6 Price.

(a) The Per-Commercial Unit Supply Price for all Commercial Units of Product to
be supplied hereunder shall be as follows:

(i) for all orders of Commercial Units of Product ordered for delivery in [*],
[*] United States Dollars ($[*]);

(ii) for all orders of Commercial Units of Product ordered for delivery in [*],
[*] United States Dollars ($[*]);

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-11-



--------------------------------------------------------------------------------

 

(iii) for all orders of Commercial Units of Product ordered for delivery in [*],
[*] United States Dollars ($[*]);

(iv) for all orders of Commercial Units of Product ordered for delivery in [*],
[*] United States Dollars ($[*]);

(v) for all orders of Commercial Units of Product ordered for delivery in [*],
[*] United States Dollars ($[*]); and

(vi) for all orders of Commercial Units of Product ordered for delivery in [*]
and in each subsequent [*], an amount equal to [*] for the previous [*]
increased by an amount equal to [*], provided that the amount of such an
increase in respect of any [*] shall not exceed [*] percent ([*]%).

(b) The Per-Sample Unit Supply Price for all Sample Units of Product to be
delivered hereunder shall be as follows:

(i) for all orders of Sample Units of Product ordered for delivery in [*], [*]
United States dollars ($[*]);

(ii) for all orders of Sample Units of Product ordered for delivery in [*], [*]
United States dollars ($[*]); and

(iii) for all orders of Sample Units of Product ordered for delivery in [*] and
in each subsequent [*], an amount [*] ([*]%) [*] than [*] for the [*].

2.7 Warranty. In connection with each delivery of Product to Salix hereunder,
Novel hereby represents and warrants to Salix as of the time of the delivery of
such Product to Salix as follows: (a) such Product is in conformity with the
Specifications and the Certificate of Analysis therefor provided pursuant to
Section 2.3(f); (b) such Product has been Manufactured in conformance with GMP,
all other Applicable Law, this Agreement and the Quality Agreement; (c) title to
such Product will pass to Salix free and clear of any security interest, lien or
other encumbrance; (d) such Product has been Manufactured in facilities that are
in compliance with all Applicable Law at the time of such Manufacture (including
applicable inspection requirements of FDA and other Regulatory Authorities);
(e) the expiration date of such Product is no earlier than the later of (i) [*]
([*]) months (or such longer

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-12-



--------------------------------------------------------------------------------

period as may be supported by subsequent stability studies) after the date the
Manufacture of such Product commenced and (ii) [*] ([*]) months after the date
of delivery; (f) such Product has not been adulterated or misbranded under the
Federal Food, Drug, and Cosmetic Act, as amended (the “FFDCA”), and similar
provisions of other Applicable Law; and (g) neither Novel nor any of its
Affiliates has been debarred or is subject to debarment pursuant to Section 306
of the FFDCA or listed on either Excluded List.

2.8 Failure or Inability to Supply Product.

(a) In the event that Novel, at any time during the Term, shall have reason to
believe that it will be unable to supply Salix with the full quantity of Product
forecasted to be ordered or actually ordered by Salix in a timely manner and in
conformity with the warranty set forth in Section 2.7 (whether by reason of
force majeure or otherwise), Novel shall, as promptly as possible, notify Salix
thereof (and, in any event, shall use its best efforts to provide at least [*]
([*]) days’ advance notice thereof to Salix). Promptly thereafter, the Parties
shall meet to discuss how Salix shall obtain such full quantity of conforming
Product. Compliance by Novel with this Section 2.8(a) shall not relieve Novel of
any other obligation or liability under this Agreement, including any obligation
or liability under Section 2.8(b) or (b).

(b) Subject to Sections 2.8(e) and 8.2, if Novel fails to deliver the full
quantity of Product specified in a Purchase Order by [*] ([*]) days after the
required delivery date specified therein and in conformity with the warranty set
forth in Section 2.7, then Salix may, at its option, (i) cancel any portion of
such Purchase Order which is not delivered by such date, in which event Salix
shall have no liability with respect to the portion of such Purchase Order so
cancelled, or (ii) accept late delivery of all or any portion of the Product
specified in such Purchase Order, in which event the Per-Commercial Unit Supply
Price or Per-Sample Unit Supply Price, as applicable, otherwise payable by Salix
with respect to all Product accepted by Salix at least [*] ([*]) days after the
required delivery date specified under such Purchase Order shall be reduced by
[*] percent ([*]%).

(c) Subject to Sections 2.8(e) and 8.2, if Novel fails to deliver the full
quantity of Product specified in a Purchase Order by [*] ([*]) days after the
required delivery date specified therein and in conformity with the warranty set
forth in Section 2.7, then Salix may, at its option, (i) accept late delivery of
all or any portion of the Product specified in such Purchase Order, in which
event the Per-Commercial Unit Supply Price or Per-Sample Unit Supply Price, as
applicable, otherwise payable by Salix with respect to all Product accepted by
Salix under such Purchase Order shall be reduced by [*] percent ([*]%) or
(ii) provide written notice to Novel of its intention to qualify a third party
manufacturer for Product, in which event Novel shall use its best efforts
promptly to assist Salix to qualify such third party manufacturer designated by
Salix to Manufacture Product, and shall promptly grant to such third party

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-13-



--------------------------------------------------------------------------------

manufacturer, on a royalty-free, non-exclusive basis, such licenses, and provide
to such third party manufacturer, free of charge, such technical assistance, as
such third party manufacturer may require in order to Manufacture Product to the
then-current Specifications in accordance with the then-current Manufacturing
process for Product, including full technology transfer of the then-current
Manufacturing processes for Product, as well as, at Salix’s option, sell to
Salix, at Novel’s cost, such inventories of Materials as are necessary to effect
such qualification and technology transfer and enable Salix to obtain an
uninterrupted supply of Product, in all cases solely for use by Salix in its
production of Product. For purposes of clarity, Salix may qualify a third party
manufacturer for Product.

(d) In the event that Salix determines, within [*] ([*]) days after delivery
thereof by Novel (or within [*] ([*]) days after discovery of any nonconformity
that could not reasonably have been detected by a customary visual inspection on
delivery), that any Product supplied by Novel does not conform to the warranty
set forth in Section 2.7, Salix shall give Novel notice thereof (including a
sample of such Product, if applicable). Novel shall undertake appropriate
evaluation of such sample and shall notify Salix whether it has confirmed such
nonconformity within [*] ([*]) days after receipt of such notice from Salix. If
Novel notifies Salix that it has not confirmed such nonconformity, the Parties
shall submit the dispute to an independent testing laboratory or other
appropriate expert mutually acceptable to the Parties (the “Testing Laboratory”)
for evaluation. Both Parties shall cooperate with the Testing Laboratory’s
reasonable requests for assistance in connection with its evaluation hereunder.
The findings of the Testing Laboratory shall be binding on the Parties, absent
manifest error. The expenses of the Testing Laboratory shall be borne by Novel
if the testing confirms the nonconformity and otherwise by Salix. If the Testing
Laboratory or Novel confirms that a lot of Product does not conform to the
warranty set forth in Section 2.7, Novel, at Salix’s option, promptly shall
(i) supply Salix with a conforming quantity of Product at Novel’s expense or
(ii) reimburse Salix for the Per-Commercial Unit Supply Price or Per-Sample Unit
Supply Price, as applicable, paid by Salix with respect to such nonconforming
Product if already paid. In addition, Novel promptly shall reimburse Salix for
all costs incurred by Salix with respect to such nonconforming Product. Salix
shall have the right to offset any such costs against any payments owed by Salix
to Novel under this Agreement. Novel immediately shall notify Salix if at any
time it discovers that any Product delivered hereunder does not conform to the
warranty set forth in Section 2.7.

(e) The rights and remedies provided in this Section 2.8 shall be cumulative and
in addition to any other rights or remedies that may be available to Salix.

2.9 Additional Payments. Salix shall make two (2) payments to Novel for the
purposes of scale-up and the qualification of the Facility, and defraying
certain legal and other expenses relating to this Agreement, the Settlement
Agreement, and the Sublicense Agreement. These payments

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-14-



--------------------------------------------------------------------------------

shall consist of (a) a payment of [*] United States Dollars ($[*]) no later than
[*], and (ii) a payment of [*] United States Dollars ($[*]) on [*]. These
payments shall be made by wire transfer of immediately available funds to an
account designated in writing by Novel.

2.10 Current Capacity and Scale-Up Plans.

(a) Novel represents and warrants to Salix that Novel’s Capacity as of the
Effective Date is as set forth on Schedule 2.10(a) (the “Current Capacity”).

(b) Novel agrees that at all times during the Term it will not, unless otherwise
agreed in writing by Salix, allow its Capacity to be less than the Current
Capacity or any increased capacity that Novel may subsequently agree to make
available for the Manufacture of the Product.

(c) In the event that at any time during the Term Salix contemplates that its
[*] requirements of Product are likely to exceed the Current Capacity (or any
increased Capacity as of such date), Salix shall promptly notify Novel of that
fact and the Parties shall thereafter discuss in good faith plans to increase
Novel’s Capacity in respect of the Product so as to meet Salix’s anticipated
needs (as mutually agreed upon in writing, the “Scale-Up Plans”). Novel agrees
to implement any mutually agreed upon Scale-Up Plan as promptly as possible.

(d) Not later than the earlier of [*] ([*]) days following the [*] and [*] ([*])
days prior to the [*], Novel shall provide Salix with a certificate that, to the
best of its knowledge, it will have sufficient Capacity as of the [*] (or, if
later, the anticipated [*]) to fulfill its supply obligations hereunder.

Within [*] ([*]) Business Days of [*], Salix shall advance to Novel [*] United
States Dollars ($[*]) for expenses to be incurred by Novel during [*] solely for
the purposes of (i) acquiring manufacturing, packaging, testing, air handling,
and facility-related equipment, (ii) modifying existing equipment and
facilities, and (iii) calibrating, qualifying and validating the aforesaid
equipment. Within [*] ([*]) days of the date Novel has outfitted the Facility to
meet Salix’s current specific requirements in respect of the Manufacture of the
Product, and in any event not later than [*], Novel shall provide Salix with an
accounting of the cost of such equipment and associated out-of-pocket costs of
transportation, installation, qualification, validation and site preparation
that were incurred by Novel in connection with the activities contemplated by
this Section 0, accompanied by appropriate supporting documentation and a refund
of any portion of such advance not spent for such purposes prior to the date of
such accounting.

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-15-



--------------------------------------------------------------------------------

 

2.11 Costs and Expenses. Except as otherwise explicitly set forth herein, Novel
shall be solely responsible for all costs and expenses incurred in connection
with Qualification and the Manufacture of Product hereunder, including costs and
expenses of personnel, quality control testing, Manufacturing facilities and
equipment, and Materials.

2.12 Amendment of Specifications.

(a) Salix may amend, modify or supplement the Specifications, the Manufacturing
process, or the test methods for the Product unilaterally and in its sole
discretion (i) at any time, for the purpose of complying with any Regulatory
Approval, GMP and all other Applicable Law and compendia or, (ii) upon [*] ([*])
days’ prior written notice (or such longer notice period as may be agreed in
writing by the Parties in order to permit Novel sufficient time to implement
such changes in a commercially reasonable time frame) for any other purpose.
Salix promptly shall provide Novel with appropriate documentation relating to
any such changes.

(b) Novel shall not in any respect amend, modify or supplement the
Specifications, the Manufacturing process, or the test methods for Product or
any Materials or sources of Materials used in connection with Manufacturing
Product without the prior written consent of Salix.

(c) In the event that any amendment to the Specifications, the Manufacturing
process, or the test methods for Product adversely affects Novel’s ability to
maintain its Capacity at the Current Capacity (or any increased capacity
available to Novel as of the Supply Term Commencement Date (or, if later, the
Qualification Date) or as subsequently agreed pursuant to a Scale-Up Plan) the
Parties shall discuss in good faith a Scale-Up Plan to address such shortfall in
Capacity and Novel shall implement any mutually agreed Scale-Up Plan as promptly
as possible.

(d) Salix shall reimburse Novel for reasonable expenses or increased costs that
are actually incurred by Novel in connection with any amendment of the
Specifications or the Manufacturing process for the Product required by Salix
pursuant to Section 2.12(a), including reasonable costs of capital equipment and
process upgrades and obsolescence of Materials, goods-in-process, and finished
goods not suitable for other use in the business or operations of Novel or any
of its Affiliates; provided, however, that Salix’s liability for such
reimbursement shall be limited to levels of inventory that are consistent with
the most recent Firm Forecast; and further provided, that Salix and Novel shall
engage in good faith discussions regarding the amount of such expenses.

(e) Novel shall be solely responsible for any and all increased costs or
out-of-pocket expenses incurred by it or Salix as a result of any amendment of
the Specifications or the Manufacturing process for Product (i) requested by
Novel and

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-16-



--------------------------------------------------------------------------------

consented to in writing by Salix or (ii) required by Salix as a result of
Novel’s failure to Manufacture Product in conformity with the warranty set forth
in Section 2.7.

2.13 Quality Agreement. Within [*] ([*]) days after [*], and in any event prior
to any commercial sale of Product, Salix and Novel shall prepare and enter into
a reasonable and customary quality assurance agreement that shall set forth the
terms and conditions upon which Novel will conduct its quality activities in
connection with this Agreement (the “Quality Agreement”). Each Party shall duly
and punctually perform all of its obligations under the Quality Agreement.

2.14 Quality Control Analyses and Release.

(a) Novel shall be responsible for all quality control analyses of Materials and
Product.

(b) All Product shall be released by Novel, in each case in accordance with the
terms of the Quality Agreement, prior to final release by Salix.

2.15 Maintenance of Facility.

(a) Except as otherwise approved in writing by Salix, Novel shall Manufacture
Product exclusively at the Facility.

(b) Novel shall ensure that any and all licenses, registrations, and Regulatory
Authority approvals required by Applicable Law to be obtained in connection with
the Facility and equipment used in connection with the Manufacture of Product by
Novel so as to permit Novel to Manufacture Product and supply it to Salix as
contemplated hereunder have been obtained and are in all respects current and in
full force and effect.

(c) Novel shall at all times during the Term maintain the Facility and such
equipment in a state of repair and operating efficiency consistent with the
requirements of the Specifications, GMP and all other Applicable Law.

(d) Novel shall maintain in the Facility adequate holding accommodations for
Product manufactured for Salix hereunder and the Materials used in Manufacturing
Product for Salix hereunder as and to the extent required by the Specifications,
GMP and all other Applicable Law.

(e) Novel shall only use disposal services or sites that have appropriate
environmental permits and are in compliance with Applicable Law.

2.16 Regulatory Cooperation of Novel. Novel shall cooperate with any reasonable
requests for assistance from Salix with respect to obtaining and maintaining

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-17-



--------------------------------------------------------------------------------

any and all Regulatory Approvals required in connection with the sourcing of
Product by Salix hereunder and the sale of Product in the Territory, including
by:

(a) at Novel’s own cost, making its employees, consultants and other staff
available upon reasonable notice during normal business hours to attend meetings
with Regulatory Authorities concerning Materials or Product or any component or
intermediate thereof; and

(b) at Novel’s own cost, disclosing and making available to Salix, in whatever
form Salix may reasonably request, all Manufacturing and quality control data,
CMC Data and other information related to Materials or Product or any component
or intermediate thereof and the Manufacturing process therefor as is reasonably
necessary or desirable to prepare, file, obtain and maintain any Regulatory
Approval required in connection with the sourcing of Product by Salix hereunder
and the sale of Product in the Territory.

2.17 Inspection by Salix. Novel agrees that Salix and its agents (so long as
such agents have entered into binding confidentiality agreements with Salix
providing for obligations no less strict than Salix’s confidentiality
obligations to Novel hereunder) shall have the right, as required by Applicable
Law or otherwise once each Calendar Year, or otherwise for cause, upon
reasonable prior notice to Novel and during normal business hours, to inspect
the Facility as well as the Manufacturing of Product and any component or
intermediate thereof, including inspection of (a) Materials, (b) the holding
facilities for Materials or Product or any component or intermediate thereof,
(c) the equipment used in the Manufacture of Product or any component or
intermediate thereof, and (d) all records relating to such Manufacturing and the
Facility (to the extent they relate to Product or any component or intermediate
thereof). Following such audit, Salix shall discuss its observations and
conclusions with Novel and Novel shall implement such corrective actions as may
be reasonably determined by Salix within [*] ([*]) days after notification
thereof by Salix or such longer period as may be agreed by the Parties.

2.18 Notification of Regulatory Inspections; Communications.

(a) Novel shall notify Salix by telephone within twenty-four (24) hours, and in
writing within two (2) Business Days, after learning of any proposed visit to,
or inspection of, the Facility by any Regulatory Authority and immediately by
telephone after learning of any unannounced visit to, or inspection of, the
Facility by any Regulatory Authority if such visit or inspection primarily
relates to the Facility’s compliance with GMP, the Manufacture of the Product,
or the Manufacture of any other product containing sodium phosphate monobasic
monohydrate or sodium phosphate dibasic anhydrous as an active pharmaceutical
ingredient. Novel shall also notify Salix by telephone within twenty-four
(24) hours, and in writing within two (2) Business Days, if the visit to, or
inspection of, the Facility by such Regulatory Authority becomes directed
towards the Facility’s compliance with GMP, the Manufacture of the Product, or
the Manufacture of any other product containing sodium phosphate monobasic

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-18-



--------------------------------------------------------------------------------

monohydrate or sodium phosphate dibasic anhydrous as an active pharmaceutical
ingredient.

(b) In the case of any such visit or inspection that relates to the Facility’s
compliance with GMP in respect of the Manufacture of the Product or directly to
the Manufacture of the Product, Novel shall permit Salix or its agents to be
present and participate in such visit or inspection.

(c) Novel shall provide to Salix a copy of (i) any report and other written
communication (or the relevant portions thereof) received from such Regulatory
Authority in connection with a visit to or inspection of the Facility that
relates to compliance with GMP in respect of the Manufacture of the Product or
directly to the Manufacture of the Product; (ii) any warning letters or similar
communications from a Regulatory Authority in respect of the Facility; and
(iii) any written communications received from a Regulatory Authority relating
to the Facility’s compliance with GMP in respect of the Manufacture of the
Product or directly to the Manufacture of the Product or any component or
intermediate thereof or any equipment or Manufacturing process used in
connection with the Manufacture of Product or any component or intermediate
thereof, in each case within [*] ([*]) Business Days after receipt thereof.
Novel shall consult with Salix concerning the response of Novel to each such
communication. Novel shall provide Salix with a copy of all draft responses for
comment as soon as possible and all final responses for review and approval,
which shall not be unreasonably withheld, conditioned or delayed, within [*]
([*]) Business Days prior to submission thereof.

2.19 Recalls and Withdrawals.

(a) Novel promptly shall reimburse Salix for any and all documented
out-of-pocket costs reasonably incurred by Salix with respect to recalls and
market withdrawals of Product, including associated retrieval of Product,
returns of Product, destruction of Product, replacement of Product, and fees and
penalties owed to third parties, as and to the extent such recalls or market
withdrawals result from breach of the obligations of Novel under this Agreement
or the negligence or willful misconduct of Novel. Salix shall have the right to
offset any such costs against any payments owed by Salix to Novel under this
Agreement.

(b) Notwithstanding anything else in this Agreement to the contrary, (i) Novel’s
liability to Salix pursuant to Section 2.19(a) in respect of any one recall or
market withdrawal event shall not exceed [*] United States Dollars ($[*]), and
(ii) Salix acknowledges and agrees that Novel’s sole liability to Salix for
costs of the type identified in Section 2.19(a) shall be as set forth in this
Section 2.19.

(c) For the avoidance of doubt, [*] shall be considered “one recall or market
withdrawal event.”

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-19-



--------------------------------------------------------------------------------

 

2.20 Compliance with Applicable Laws. Novel shall strictly comply, and shall
cause each of its Materials suppliers to strictly comply, with GMP and all other
Applicable Law in carrying out the Manufacturing of Product and any component or
intermediate thereof and its other duties and obligations under this Agreement.
Upon Salix’s request, Novel shall certify in writing its compliance with this
Section 2.20 and shall provide all permits, certificates and licenses that may
be required for its performance under this Agreement.

2.21 Retention of Manufacturing Records and Samples.

(a) Novel shall generate, retain and maintain, both during the Term and
thereafter:

(i) all records necessary to comply with GMP and all other Applicable Law
relating to the Manufacture of Product or any component or intermediate thereof.
Without limiting the foregoing, records shall be made concurrently with the
performance of each step in the Manufacture of Product and in such a manner that
at any time successive steps in the Manufacture and distribution of any batch
may be traced by an inspector. Such records shall be legible and indelible,
shall identify the Person immediately responsible, shall include dates of the
various steps and be as detailed as necessary for a clear understanding of each
step by an individual experienced in the manufacture of pharmaceutical products;

(ii) all Manufacturing records, standard operating procedures, equipment log
books, batch manufacturing records, laboratory notebooks and all raw data
relating to the Manufacturing of Product and any component or intermediate
thereof;

(iii) samples of each batch and Materials. Samples shall include a quantity of
representative material of each batch and Materials sufficient to perform at
least full duplicate quality control testing, and shall specify the dates of
Manufacture and packaging thereof. Samples so retained shall be selected at
random from either final container material or from bulk and final containers;
provided that they include at least one final container as a final package, or
package-equivalent of such filling of each batch. Such sample shall be stored at
temperatures and under conditions which will maintain the identity and integrity
of the relevant sample; and

(iv) such other records and samples as Salix reasonably may require in order to
ensure compliance by Novel with the terms of this Agreement and Applicable Law.

(b) Without prejudice to Novel’s obligations pursuant to Section 2.21(a), Novel
shall diligently complete the master batch record for Product during the
Manufacture of such Product.

(c) All Materials, samples, records and other items referred to in Sections
2.21(a) and 2.21(b) shall be retained by Novel for the longer of (i) such period
as may be required by GMP and all other Applicable Law and (ii) five (5) years.

 

-20-



--------------------------------------------------------------------------------

 

2.22 Exclusive Supply Arrangement. For as long as there is at least one Valid
Claim in the Territory for any Product Patent, then, to the maximum extent
permitted by Applicable Law, except only as and to the extent contemplated by
the Settlement Agreement and the Sublicense Agreement, Novel shall not, and
Novel shall cause its Affiliates not to, distribute, market, promote, offer for
sale, sell or otherwise supply Product, Covered Product or any generic versions
thereof, directly or indirectly, whether at wholesale or retail, to any Person
other than Salix or its Affiliates. The limitation of this Section 2.22 shall
terminate as of the end of the Term or upon a Settlement Termination Event, as
such term is defined in the Settlement Agreement.

2.23 Second Source.

(a) Salix shall have the right to secure a second source of Product. Novel shall
promptly grant to such third party manufacturer as may be designated by Salix as
a second source of Product, on a royalty-free, non-exclusive basis, such
licenses, and provide to such third party manufacturer, free of charge, such
technical assistance, as such third party manufacturer may require in order to
Manufacture Product to the then-current Specifications in accordance with the
then-current Manufacturing process for Product, including full technology
transfer of the then-current Manufacturing processes for Product, as well as, at
Salix’s option and cost, such excess inventories of Materials as are necessary
to effect such technology transfer and enable Salix to obtain an uninterrupted
supply of Product, in all cases solely for use by Salix in its production of
Product.

(b) The qualification of a second source of Product pursuant to this
Section 2.23 shall not alter or qualify Salix’s obligations in respect of the
purchase of Product from Novel hereunder.

ARTICLE III. INTELLECTUAL PROPERTY

3.1 Ownership of Inventions.

(a) Except as otherwise expressly provided in this Article III, each Party shall
own all right, title and interest in and to any Inventions that are conceived,
discovered, developed or otherwise made exclusively by or on behalf of such
Party or its Affiliates, employees or contractors in performing such Party’s
obligations hereunder or in respect of such Party’s activities in respect
hereof. Salix hereby grants to Novel a royalty-free, non-exclusive license to
use all such right, title and interest in and to any such Inventions that Salix
may develop for the sole purpose of performing Novel’s obligations hereunder or
exercising Novel’s rights hereunder. Novel hereby grants to Salix an
irrevocable, perpetual, fully paid-up, royalty-free, non-exclusive license, with
the right to enforce and to grant sublicenses through multiple tiers, to use all
such right, title and interest in and to any such Inventions that Novel may
develop relating to the Product (“Product Inventions”).

(b) Salix and Novel shall jointly own all right, title and interest in and to
any Joint Inventions; provided that (i) Novel shall, and does hereby, grant to
Salix an

 

-21-



--------------------------------------------------------------------------------

irrevocable, perpetual, fully paid-up, royalty-free, non-exclusive license, with
the right to grant sublicenses through multiple tiers, under all of Novel’s
right, title and interest in and to all Joint Inventions to Exploit the Product
and (ii) Salix shall, and does hereby, grant to Novel an irrevocable, perpetual,
fully paid-up, royalty-free, non-exclusive license, with the right to grant
sublicenses through multiple tiers, under all of Salix’s right, title and
interest in and to all Joint Inventions to Exploit the Product. Each of Salix
and Novel shall, and shall cause its respective Affiliates to, promptly disclose
in writing to the other Party the discovery, development, making, conception or
reduction to practice of any Joint Invention.

3.2 Prosecution of Invention Patents. Salix shall have the first right, but not
the obligation, to prepare, file, prosecute and maintain any patent applications
and patents covering Joint Inventions and Product Inventions (collectively, the
“Invention Patents,” and each, an “Invention Patent”) and shall be responsible
for related interference, re-issuance, re-examination and opposition
proceedings; provided, however, that if Salix plans to abandon an Invention
Patent, Salix shall notify Novel in writing at least [*] ([*]) days in advance
of the due date of any payment or other action that is required to prepare,
file, prosecute or maintain such Invention Patent, and Novel may elect, upon
written notice within such [*] ([*]) day period to Salix, to make such payment
or take such action, at Novel’s expense, and thereafter to become the sole owner
of such Invention Patent. In such event, Salix shall cooperate, without
additional consideration, to assign and transfer all of its right, title and
interest in and to such Invention Patent to Novel as the sole owner.

3.3 United States Law. The determination of whether Inventions are conceived,
discovered, developed or otherwise made by a Party for the purpose of allocating
proprietary rights (including patent, copyright or other intellectual property
rights) therein, shall, for purposes of this Agreement, be made in accordance
with applicable law in the United States. In the event that United States law
does not apply to the conception, discovery, development or making of any
Invention hereunder, each Party shall, and does hereby, assign, and shall cause
its Affiliates to so assign, to the other Party, without additional
compensation, such right, title and interest in and to any Inventions, as well
as any intellectual property rights with respect thereto, as necessary to fully
effect ownership as contemplated by Section 3.1.

3.4 Corporate Names. Novel shall, and does hereby, grant to Salix a
non-exclusive, royalty-free license, with the right to grant sublicenses through
multiple tiers, to use such Corporate Names of Novel or its Affiliates, solely
as may be required by Applicable Law, in connection with its sale or
documentation of the chain of custody of Product in the Territory.

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-22-



--------------------------------------------------------------------------------

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES; COVENANTS

4.1 Representations and Warranties of Each Party. Each Party hereby represents
and warrants to the other Party as of the Effective Date as follows:

(a) Such Party (i) is duly formed and in good standing under the laws of the
jurisdiction of its formation, (ii) has the power and authority and the legal
right to enter into this Agreement and perform its obligations hereunder, and
(iii) has taken all necessary action on its part required to authorize the
execution and delivery of this Agreement and the performance of its obligations
hereunder. This Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or equity.

(b) All necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other Persons required to be obtained by such Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.

(c) The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (i) do not and will not conflict with or violate
any requirement of applicable law or any provision of the articles of
incorporation, bylaws, limited partnership agreement or other similar documents
of such Party and (ii) do not and will not conflict with, violate, or breach, or
constitute a default or require any consent under, any contractual obligation or
court or administrative order by which such Party is bound.

4.2 Additional Warranties and Covenants of Novel. Novel hereby represents,
warrants and covenants to Salix that:

(a) Neither Novel nor any of its Affiliates has been debarred or is subject to
debarment pursuant to Section 306 of the FFDCA or listed on either Excluded
List.

(b) Neither Novel nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA, or who is the
subject of a conviction described in such section, or listed on either Excluded
List.

(c) Novel will inform Salix in writing immediately if it or any Person who is
performing services hereunder is debarred or is the subject of a conviction
described in Section 306 of the FFDCA or listed on either Excluded List, or if
any action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best

 

-23-



--------------------------------------------------------------------------------

of Novel’s knowledge, is threatened, relating to the debarment or conviction
under Section 306 of the FFDCA, or listing on either Excluded List, of Novel or
any Person performing services hereunder.

4.3 Disclaimer of Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY.

ARTICLE V. CONFIDENTIALITY

5.1 Confidential Information. Subject to the provisions of Sections 5.2 and 5.3,
at all times during the Term and for seven (7) years following the expiration or
termination of this Agreement, the Receiving Party (a) shall keep completely
confidential and shall not publish or otherwise disclose any Confidential
Information furnished to it by the Disclosing Party, except to those of the
Receiving Party’s employees, Affiliates, or consultants who have a need to know
such information to perform such Party’s obligations hereunder (and who shall be
advised of the Receiving Party’s obligations hereunder and who are bound by
confidentiality obligations with respect to such Confidential Information no
less onerous than those set forth in this Agreement) (collectively,
“Recipients”) and (b) shall not use Confidential Information of the Disclosing
Party directly or indirectly for any purpose other than performing its
obligations or exercising its rights hereunder. The Receiving Party shall be
jointly and severally liable for any breach by any of its Recipients of the
restrictions set forth in this Agreement.

5.2 Exceptions to Confidentiality. The Receiving Party’s obligations set forth
in this Agreement shall not extend to any Confidential Information of the
Disclosing Party:

(a) that is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of a Receiving Party or its Recipients;

(b) that is received from a third party without restriction and without breach
of any agreement between such third party and the Disclosing Party;

(c) that the Receiving Party can demonstrate by competent evidence was already
in its possession without any limitation on use or disclosure prior to its
receipt from the Disclosing Party;

(d) that is generally made available to third parties by the Disclosing Party
without restriction on disclosure; or

 

-24-



--------------------------------------------------------------------------------

 

(e) that the Receiving Party can demonstrate by competent evidence was
independently developed by the Receiving Party.

5.3 Disclosure.

(a) Each Party may disclose Confidential Information to the extent that such
disclosure is:

(i) made in response to a valid order of a court of competent jurisdiction or
other governmental body of a country or any political subdivision thereof of
competent jurisdiction; provided, however, that, if permitted by law, the
Receiving Party shall first have given notice to the Disclosing Party and given
the Disclosing Party a reasonable opportunity to quash such order or to obtain a
protective order requiring that the Confidential Information or documents that
are the subject of such order be held in confidence by such court or
governmental body or, if disclosed, be used only for the purposes for which the
order was issued; and provided further that if a disclosure order is not quashed
or a protective order is not obtained, the Confidential Information disclosed in
response to such court or governmental order shall be limited to that
information that is legally required to be disclosed in such response to such
court or governmental order;

(ii) made pursuant to Section 2.23; or

(iii) otherwise required by law or regulation, in the opinion of legal counsel
to the Receiving Party.

(b) Salix may disclose Confidential Information to the extent that such
disclosure is made to Regulatory Authorities as required in connection with any
filing, application or request for Regulatory Approval; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information.

(c) To the extent, if any, that a Party concludes in good faith that it is
required by applicable laws or regulations to file, register or otherwise
disclose this Agreement or Confidential Information to a governmental authority,
including the FDA or the U.S. Securities and Exchange Commission, such Party may
do so, and the other Party shall cooperate in any such filing or notification,
including by executing all documents reasonably required in connection
therewith. In such situation, the filing Party shall request confidential
treatment of sensitive provisions of the Agreement, to the extent permitted by
Applicable Law and in consultation with the other Party. The Parties shall
promptly inform each other as to the activities or inquiries of any such
governmental authority relating to this Agreement, and shall cooperate to
respond to any request for further information therefrom.

(d) Novel may disclose Confidential Information to Actavis solely to the extent
necessary to keep Actavis informed with respect to the general status of its
facility qualification efforts as contemplated hereby and this Agreement and
quantities of Product ordered or purchased under this Agreement and amounts paid
or required to be

 

-25-



--------------------------------------------------------------------------------

paid by Salix therefor; provided, however, that, prior to any such disclosure,
Novel shall require Actavis to enter into a written agreement requiring
confidential treatment of any Confidential Information so disclosed that is at
least as restrictive as this Article V. The foregoing notwithstanding, Novel
shall remain liable for any unauthorized use or disclosure of Confidential
Information by Actavis.

5.4 Notification. The Receiving Party shall notify the Disclosing Party
immediately, and cooperate with the Disclosing Party as the Disclosing Party may
reasonably request, upon the Receiving Party’s discovery of any loss or
compromise of the Disclosing Party’s Confidential Information.

5.5 Remedies. Each Party agrees that the unauthorized use or disclosure of any
information by the Receiving Party in violation of this Agreement will cause
severe and irreparable damage to the Disclosing Party. In the event of any
violation of this Article V, the Receiving Party agrees that the Disclosing
Party shall be authorized and entitled to obtain from any court of competent
jurisdiction injunctive relief, whether preliminary or permanent, without the
necessity of proving irreparable harm or monetary damages, as well as any other
relief permitted by applicable law. The Receiving Party agrees to waive any
requirement that the Disclosing Party post bond as a condition for obtaining any
such relief.

5.6 Use of Names. Neither Party shall mention or otherwise use the name,
insignia, symbol, trademark, trade name or logotype of the other Party (or any
abbreviation or adaptation thereof) in any publication, press release,
promotional material or other form of publicity without the prior written
approval of such other Party in each instance. The restrictions imposed by this
Section 5.6 shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law; provided,
however, that reasonable measures shall be taken to assure confidential
treatment of such information.

5.7 Press Releases. Except as expressly provided in Section 5.3, neither Party
shall make a press release or other public announcement regarding this
Agreement, the terms hereof or the transactions contemplated hereby without the
prior written approval of the other Party. Each Party shall provide the other
with the proposed text of any such press release or public announcement for
review and approval, which approval shall not be unreasonably withheld,
conditioned or delayed, as early as possible, but in no event less than four
(4) Business Days in advance of the publication, communication or dissemination
thereof; provided, however, that the receiving Party shall be deemed to have
approved any such press release or public announcement if it fails to notify the
proposing Party in writing of any objections to such press release or public
announcement within three (3) Business Days after receipt by the receiving Party
of the text of such public announcement.

ARTICLE VI. TERM AND TERMINATION

6.1 Term. The term of this Agreement (the “Term”) shall commence as of the
Effective Date and, unless earlier terminated in accordance with the terms
hereof,

 

-26-



--------------------------------------------------------------------------------

shall, unless otherwise directed by notice given by Salix to Novel, expire on
the earlier of:

(a) the first date on which there is no longer (i) a Product Patent that
includes at least one Valid Claim in the Territory or (ii) any Data Exclusivity
with respect to the Product in the Territory; provided, however, that if Salix
and, to Salix’s knowledge, CDC III or the General Partnership intend to withdraw
all of the Product Patents, Salix shall give Novel [*] ([*]) days’ notice prior
to withdrawal; and

(b) the Start Date (as such term is defined in the Sublicense Agreement).

6.2 Termination. In addition to any other provision of this Agreement expressly
providing for termination of this Agreement, this Agreement may be terminated as
follows:

(a) Salix may terminate this Agreement immediately upon notice to Novel in the
event that

(i) Regulatory Authorities require or cause the permanent and full withdrawal of
Product from the Territory (it being acknowledged and agreed that in the event
that Regulatory Authorities require or cause a temporary withdrawal of Product
from the Territory, this Agreement will be suspended until the Product is once
again permitted to be marketed, but it will not in such circumstances be
terminated); or

(ii) a Settlement Termination Event (as such term is defined in the Settlement
Agreement) occurs.

(b) This Agreement may be terminated by either Party:

(i) immediately upon written notice if the other Party shall

(A) file in any court or agency pursuant to any statute or regulation of any
state, country or jurisdiction a petition in bankruptcy or insolvency or for
reorganization or for arrangement or for the appointment of a receiver or
trustee of that Party or of its assets,

(B) propose a written agreement of composition or extension of its debts,

(C) be served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof,

(D) propose or be a party to any dissolution or liquidation,

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-27-



--------------------------------------------------------------------------------

 

(E) make an assignment for the benefit of its creditors, or

(F) admit in writing its inability generally to pay its debts as they fall due
in the general course;

(ii) immediately upon written notice in the event of any material breach by the
other Party in the performance of any of its obligations herein contained that
(if curable) has not been cured by the defaulting Party within (a) in the case
of any material breach other than one involving failure to make a payment
required under this Agreement, [*] ([*]) days after receiving written notice
thereof from the nonbreaching Party; and (b) in the case of any material breach
involving a failure to make a payment required under this Agreement, [*] ([*])
days after receiving written notice thereof from the nonbreaching Party.

(iii) immediately upon written notice in the event that, as a result of an order
of government or any other official authority, the continued operation of this
Agreement in its entirety or in substantial part is prohibited or prevented; or

(iv) as provided in Section 8.2.

6.3 Effect of Expiration or Termination.

(a) The expiration or earlier termination of this Agreement shall be without
prejudice to any rights or obligations of the Parties that may have accrued
prior to such termination, and the provisions of Sections 2.5, 2.7, 0, 2.14,
2.16, 2.19, 2.21, Articles III, IV and V, this Article VI, Article VII and
Article VIII shall survive the expiration or termination of this Agreement.
Except as otherwise expressly provided herein, termination of this Agreement in
accordance with the provisions hereof shall not limit remedies that may
otherwise be available at law or in equity.

(b) Upon expiration or earlier termination of this Agreement, each Party, at the
request of the other, shall return all data, files, records and other materials
in its possession or control containing or comprising the other Party’s
Confidential Information except that the legal department of such Party may
retain one copy for archival purposes.

(c) Upon expiration of this Agreement or any earlier termination of this
Agreement by Salix pursuant to Section 6.2(b), then, at Salix’s option, Novel
shall use its best efforts promptly to assist Salix to qualify a third party
manufacturer designated by Salix to Manufacture Product to meet Salix’s
requirements, in which event Novel shall use its best efforts promptly to assist
Salix to qualify such third party manufacturer to Manufacture Product, and shall
promptly grant to such third party manufacturer, on a royalty-free,
non-exclusive basis, such licenses, and provide to such third party
manufacturer, free of charge in the event of a termination of this Agreement

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-28-



--------------------------------------------------------------------------------

by Salix pursuant to Section 6.2(b) and at Novel’s standard time and materials
cost in the event of an expiration of this Agreement, such technical assistance,
as such third party manufacturer may require in order to Manufacture Product to
the then-current Specifications in accordance with the then-current
Manufacturing process for Product, including full technology transfer of the
then-current Manufacturing processes for Product, as well as, at Salix’s option
and cost, such inventories of Materials as are necessary to effect such
qualification and technology transfer and enable Salix to obtain an
uninterrupted supply of Product, in all cases solely for the purposes of Salix’s
production of Product.

(d) Upon any termination of this Agreement by Salix pursuant to Section 6.2(a)
or by Novel pursuant to Section 6.2(b), Salix shall purchase from Novel the
amount of Product that is subject to Purchase Orders outstanding at the time of
such termination. Salix shall in addition reimburse Novel for work in process
and Materials that Novel has purchased for the purpose of supplying Product to
Salix in accordance with this Agreement. Salix shall pay [*] for any such work
in process and [*] for any such Materials.

(e) Except as and to the extent contemplated by the foregoing Section 6.3(d),
upon expiration of this Agreement or any earlier termination of this Agreement,
Novel immediately shall cease all Manufacturing of Product pursuant to this
Agreement, and all existing Purchase Orders shall, at Salix’s option, be deemed
canceled.

(f) Following expiration or termination of this Agreement, Novel shall provide
such reasonable cooperation and support with respect to regulatory matters as
Salix may require in order to dispose of previously purchased Product.

ARTICLE VII. INDEMNIFICATION

7.1 Novel Indemnification. Novel shall indemnify Salix, its Affiliates and its
and their respective directors, officers, employees and agents (the “Salix
Indemnified Parties”), and defend and hold each of them harmless, from and
against any and all claims, lawsuits, losses, damages, liabilities, penalties,
costs and expenses (including reasonable attorneys’ fees and disbursements)
(collectively, “Losses”) incurred by any of them in connection with, arising
from or occurring as a result of (a) the breach by Novel of any of its
representations or warranties set forth in this Agreement, (b) Novel’s material
breach of this Agreement, (c) Novel’s negligence or willful misconduct in the
performance of this Agreement, (d) the storage, release, or disposal of any
hazardous or regulated material or any waste by Novel, and (e) the enforcement
by Salix of its rights under this Section 7.1, except, in each case, for those
Losses for which Salix has an obligation to indemnify the Novel Indemnified
Parties pursuant to Section 7.2, as to which Losses each Party shall indemnify
the other Party to the extent of its respective liability for such Losses.

7.2 Salix Indemnification. Salix shall indemnify Novel, its Affiliates and its
and their respective directors, officers, employees and agents (the “Novel
Indemnified Parties”), and defend and hold each of them harmless, from and
against any and all Losses

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-29-



--------------------------------------------------------------------------------

incurred by any of them in connection with, arising from or occurring as a
result of (a) the breach by Salix of any of its representations or warranties
set forth in this Agreement, (b) Salix’s material breach of this Agreement,
(c) any Third Party Claim made by any Person relating to or arising out of
death, personal injury, or other product liability, related to the marketing,
sale, distribution or use of the Product and caused by the Product’s design or
the negligence of Salix or its subcontractors, agents or predecessors in
interest, (d) any failure by Salix to maintain the Marketing Authorization so
that the Specifications are in full compliance with Applicable Law or to label
Product in accordance with Applicable Law (excluding any such failure that is
attributable to a breach by Novel of any of its representations, warranties, or
other obligations under this Agreement) and (e) the enforcement by a Novel
Indemnified Party of its rights under this Section 7.2, except, in each case,
for those Losses for which Novel has an obligation to indemnify the Salix
Indemnified Parties pursuant to Section 7.1, as to which Losses each Party shall
indemnify the other Party to the extent of its respective liability for such
Losses.

7.3 Indemnification Procedure.

(a) Notice of Claim. The indemnified party (the “Indemnified Party”) shall give
the indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of facts upon which
such Indemnified Party intends to base a request for indemnification under
Section 7.1 or 7.2, but in no event shall the Indemnifying Party be liable for
any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time). The Indemnified Party shall furnish promptly to
the Indemnifying Party copies of all papers and official documents received in
respect of any Losses.

(b) Third Party Claims. The obligations of an Indemnifying Party under this
Article VII with respect to Losses arising from claims of any third Person that
are subject to indemnification as provided for in Section 7.1 or 7.2 (a “Third
Party Claim”) shall be governed by and be contingent upon the following
additional terms and conditions:

(i) Control of Defense. At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice. The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the Indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party, which shall be
reasonably acceptable to the Indemnified Party. In the event the Indemnifying
Party assumes the defense of a Third Party Claim, the Indemnified Party

 

-30-



--------------------------------------------------------------------------------

shall immediately deliver to the Indemnifying Party all original notices and
documents (including court papers) received by any Indemnified Party in
connection with the Third Party Claim. Subject to clause (ii) below, if the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnifying
Party shall not be liable to the Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim. In the event that it is
ultimately determined that the Indemnifying Party is not obligated to indemnify,
defend or hold harmless a Salix Indemnified Party or Novel Indemnified Party, as
applicable, from and against the Third Party Claim, the Indemnified Party shall
reimburse the Indemnifying Party for any and all costs and expenses (including
reasonable attorneys’ fees and costs of suit) and any Losses incurred by the
Indemnifying Party in its defense of the Third Party Claim with respect to such
Salix Indemnified Party or Novel Indemnified Party, as applicable.

(ii) Right to Participate in Defense. Without limiting Section 7.3(b)(i), any
Indemnified Party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (A) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, (B) the Indemnifying Party has
failed to assume the defense and employ counsel in accordance with
Section 7.3(b)(i) (in which case the Indemnified Party shall control the
defense), or (C) the interests of the Indemnified Party and the Indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both parties under Applicable
Law, ethical rules or equitable principles.

(iii) Settlement. With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that will not result in
the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnified Party in any manner,
and as to which the Indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnified Party hereunder, the Indemnifying Party
shall have the sole right to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Loss, on such terms as the
Indemnifying Party, in its sole discretion, shall deem appropriate. With respect
to all other Losses in connection with Third Party Claims, where the
Indemnifying Party has assumed the defense of the Third Party Claim in
accordance with Section 7.3(b)(i), the Indemnifying Party shall have authority
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss; provided that it obtains the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed). The Indemnifying Party shall not be liable for any settlement or
other disposition of a Loss by an Indemnified Party that is reached without the
written consent of the Indemnifying Party. Regardless of whether the
Indemnifying Party chooses to defend or prosecute any Third Party Claim, no
Indemnified Party shall admit any liability with respect to, or settle,
compromise or dispose of, any Third Party Claim without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

-31-



--------------------------------------------------------------------------------

 

(iv) Cooperation. If the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party shall cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation shall include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the Indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.

(v) Expenses. Except as provided above, the reasonable and verifiable costs and
expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Third Party Claim shall be reimbursed
on a calendar quarter basis in arrears by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

7.4 Insurance.

(a) Each Party shall maintain (i) comprehensive general liability insurance with
a combined single limit for bodily injury and property damage of not less than
[*] United States Dollars ($[*]), (ii) product liability/completed operations
coverage with a per claim limit of not less than [*] United States Dollars
($[*]), and (iii) errors and omissions coverage with a per claim limit of not
less than [*] United States Dollars ($[*]) (collectively, the “Policies”). If
any Policy is written on a claims-made basis, the retroactive date, if any,
shall not be later than the Effective Date. In addition, such coverage shall be
continued in full force from such date until the end of the Term of this
Agreement and for a period of five (5) years thereafter and neither Party’s
Policies shall be canceled or subject to a reduction of coverage or any other
modification without written notice to the other Party.

(b) Each Party shall furnish certificates of insurance for its Policies to the
other Party within ten (10) days following the Effective Date.

7.5 Limitation on Damages. EXCEPT WITH RESPECT TO THE GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT OF A PARTY OR BREACHES OF ARTICLE V, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING BUSINESS INTERRUPTION OR

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-32-



--------------------------------------------------------------------------------

LOST PROFITS, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY
OR OTHERWISE; PROVIDED, HOWEVER, THAT THIS EXCLUSION IS NOT INTENDED TO, NOR
SHALL IT, EXCLUDE DAMAGES OWED TO THIRD PARTIES.

ARTICLE VIII. MISCELLANEOUS

8.1 Notices. All notices, requests and other communications hereunder must be in
writing, specifically reference this Agreement in a prominent manner, and be
delivered personally or by recognized international courier to the Parties at
the following addresses:

If to Salix to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: AVP, Pharmaceutical Development and Manufacturing

with copies (which shall not constitute notice) to:

Salix Pharmaceuticals, Inc.

1700 Perimeter Park Drive

Morrisville, North Carolina 27560

Attention: General Counsel

and

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D. C. 20004

Attention: Edward C. Britton, Esq.

If to Novel to:

Novel Laboratories, Inc.

400 Campus Drive

Somerset, NJ 08873

Attention: President

with copies (which shall not constitute notice) to:

Actavis Inc.

60 Columbia Road, Bldg. B

Morristown, NJ 07960

Attention: Legal Department

 

-33-



--------------------------------------------------------------------------------

 

and

Leydig, Voit & Mayer

Two Prudential Plaza,

180 N. Stetson Avenue, Suite 4900

Chicago, IL 60601-6731

Attention: Steven H. Sklar, Esq.

All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section, be deemed given upon
receipt, and (b) if delivered by courier to the address as provided in this
Section 8.1, be deemed given upon receipt. Any Party from time to time may
change its address or other information for the purpose of notices to that Party
by giving notice specifying such change to the other Party hereto.

8.2 Force Majeure. Neither Party shall be liable for delay in delivery or
nonperformance in whole or in part (other than a failure to pay any amount due
hereunder), nor shall the other Party have the right to terminate this Agreement
except as otherwise specifically provided in this Section 8.2, where delivery or
performance has been affected by a condition beyond such Party’s reasonable
control, including fires, floods, embargoes, shortages, epidemics, quarantines,
war, acts of war (whether war be declared or not), terrorism, insurrections,
riots, civil commotion, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority;
provided that the Party affected by such a condition shall, within [*] ([*])
days of its occurrence, give notice to the other Party stating the nature of the
condition, its anticipated duration and any action being taken to avoid or
minimize its effect. The suspension of performance shall be of no greater scope
and no longer duration than is reasonably required and the nonperforming Party
shall use commercially reasonable efforts to remedy its inability to perform.
Notwithstanding the foregoing, in the event the suspension of performance is not
attributable solely to a general shortage of Materials not unique to Novel and
continues for [*] ([*]) days, and such failure to perform would constitute a
material breach of this Agreement in the absence of such force majeure event,
the nonaffected Party may terminate this Agreement immediately by written notice
to the affected Party; provided, however, that if Salix exercises its right to
terminate the Agreement as set forth in this sentence, and Novel then, within
[*] ([*]) days after such termination, regains the ability to perform its
obligations under this Agreement, then Novel may, at such time and at its
option, reinstate this Agreement and require Salix to resume purchasing Product
from Novel under the terms of this Agreement, but only at quantities up to [*]
percent ([*]%) of Salix’s requirements for the applicable Calendar Years.

8.3 Entire Agreement; Amendment.

(a) This Agreement, together with the Schedules and Exhibits attached hereto and
the Settlement Agreement and the Sublicense Agreement, sets forth and

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-34-



--------------------------------------------------------------------------------

constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understandings,
promises and representations, whether written or oral, with respect thereto are
superseded by this Agreement, the Settlement Agreement, and the Sublicense
Agreement. Each Party confirms that it is not relying on any representation,
warranty or undertaking of the other Party except as specifically set forth in
this Agreement, the Settlement Agreement, or the Sublicense Agreement.

(b) No amendment, modification, release or discharge shall be binding upon the
Parties unless in writing and duly executed by authorized representatives of
both Parties.

8.4 Further Assurances. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

8.5 Successors and Assigns. The terms and provisions hereof shall inure to the
benefit of, and be binding upon, Salix, Novel and their respective successors
and permitted assigns.

8.6 Dispute Resolution. Any dispute, controversy or claim arising out of or
relating to this Agreement or the breach, termination or validity thereof (each,
a “Dispute”), shall be referred to a senior executive of each Party; provided
that each such senior executive is not involved in such Dispute. Such senior
executives shall meet for attempted resolution of such Dispute by good faith
negotiations within thirty (30) days after such Dispute is referred to such
senior executives. If the Dispute remains unresolved after such thirty (30)-day
negotiation period, then, at the election of either Party, such Dispute shall be
decided by litigation. Any such litigation shall be pursued in accordance with
Section 8.7; provided that any dispute regarding the validity, scope,
enforceability, inventorship or ownership of intellectual property rights shall
be submitted by either Party to a court of competent jurisdiction in the country
in which such rights apply.

8.7 Governing Law; Jurisdiction; Venue; Service.

(a) This Agreement shall be governed and interpreted in accordance with the law
of the State of New York, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The Parties agree to
exclude the application to this Agreement of the United Nations Convention on
Contracts for the International Sale of Goods.

 

-35-



--------------------------------------------------------------------------------

 

(b) Subject to Section 8.6, each Party irrevocably and unconditionally consents
to the exclusive jurisdiction of the courts of general jurisdiction of the State
of New York and the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (collectively, the “Courts”) for
any action, suit or proceeding (other than appeals therefrom) concerning any
matter arising out of or relating to this Agreement, and agrees not to commence
any action, suit or proceeding (other than appeals therefrom) related thereto
except in such Courts.

(c) Each Party hereto further hereby irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement in the Courts
and hereby further irrevocably and unconditionally agrees not to raise any
objection at any time to the laying or maintaining of the venue of any such
action, suit or proceeding in any of such Courts, irrevocably waives any claim
that such action, suit or other proceeding has been brought in an inconvenient
forum and further irrevocably waives the right to object, with respect to such
action, suit or other proceeding, that such Court does not have any jurisdiction
over such Party.

(d) Each Party hereto further agrees that, to the maximum extent permitted by
Applicable Law, service of any process, summons, notice or document by United
States registered mail to its address and contact person for notices provided
for in Section 8.1 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any of the Courts.

8.8 Audit; Late Payments.

(a) Each Party shall have the right to have an independent certified public
accounting firm of internationally recognized standing, and reasonably
acceptable to the other Party, provided with access by such other Party during
normal business hours, and upon reasonable prior written notice, to examine only
those records of such other Party (and its Affiliates) as may be reasonably
necessary to determine, with respect to any Calendar Year ending not more than
[*] ([*]) years prior to the auditing Party’s request, the correctness or
completeness of any payment made or statement submitted under this Agreement.
Such examinations may not (i) be conducted more than [*] in any [*] ([*]) month
period (unless a previous audit during such [*] ([*]) month period revealed an
underpayment with respect to such period or an incorrect statement submitted by
the audited Party in respect of such period or the audited Party restates or
revises such books and records for such period) or (ii) be repeated for any
Calendar Year. Results of such audit shall (i) be (A) limited to information
relating to the Product, (B) made available to both Parties in writing, and
(C) subject to Article V and (ii) not reveal any specific information of the
audited Party to the auditing Party other than (A) whether the audited Party is
in compliance with its payment obligations under this Agreement or whether
statements submitted by the audited Party under this Agreement

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-36-



--------------------------------------------------------------------------------

are true and correct, as the case may be, and (B) the amount of any additional
payment owed to the auditing Party or excess payment reimbursable to the audited
Party or any correction to statements submitted by the audited Party under this
Agreement, as the case may be. Except as provided below, the cost of this
examination shall be borne by the [*], unless the audit reveals a variance of
more than [*] percent ([*]%) from the reported amounts, in which case the [*]
shall bear the cost of the audit. Unless disputed pursuant to Section 8.8(b), if
such audit concludes that additional payments were owed or that excess payments
were made during such period, then the audited Party shall pay the additional
amounts, with interest from the date originally due as provided in
Section 8.8(c), or the auditing Party shall reimburse such excess payments, with
interest from the date of original payment as provided in Section 8.8(c), within
[*] ([*]) days after the date on which such auditor’s written report is
delivered to the Parties.

(b) In the event of a Dispute of any audit under this Section 8.8, Novel and
Salix shall work in good faith to resolve the disagreement. If the Parties are
unable to reach a mutually acceptable resolution of any such Dispute within
thirty (30) days, the Dispute shall be resolved in accordance with Section 8.6.

(c) If any payment due to a Party under this Agreement is not paid when due,
then the owing Party shall pay interest thereon (before and after any judgment)
at an annual rate (but with interest accruing on a daily basis) equal to the
lesser of (i) one percent (1%) per month, and (ii) the maximum rate permitted by
Applicable Law. Interest payable under this Section 8.8(c) shall run from the
date upon which payment of the relevant principal sum became due through the
date of payment thereof in full together with such interest. Notwithstanding the
provisions of the preceding sentence, no interest shall be payable on payments
disputed in good faith or on payments in respect of Product subject to
investigation under Section 2.8(d) .

8.9 Third Party Beneficiaries. Nothing in this Agreement shall be construed as
giving any Person, other than the Parties hereto and their successors and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof.

8.10 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time.
Each Party agrees that it will not export, directly or indirectly, any technical
information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.

8.11 Assignment. Except as otherwise provided herein, neither Party shall have
the power to assign or otherwise transfer this Agreement or any interest herein
or right

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.

-37-



--------------------------------------------------------------------------------

hereunder without the prior written consent of the other Party, and any such
purported assignment, transfer or attempt to assign or transfer any interest
herein or right hereunder shall be void and of no effect. Notwithstanding the
foregoing, either Party may, upon written notice to the other Party but without
obtaining the other Party’s consent, assign its rights and obligations under
this Agreement to any of its Majority-Controlled Affiliates, to any lender
providing financing to that Party or its Affiliates for collateral security
purposes, or to any successor in interest to that Party’s entire business or, in
the case of Salix, to its Product business or, in the case of Novel, to its
polyethylene glycol product manufacturing business, provided that
(a) notwithstanding any such assignment, such Party shall remain liable for its
and its assignee’s performance under this Agreement; (b) no such assignment
shall in any manner limit or impair the obligations of that Party hereunder; and
(c) following a transfer by a Party to its Majority-Controlled Affiliate, any
subsequent transaction (other than one that would result in the transfer of this
Agreement back to the assigning Party) that would cause such Majority-Controlled
Affiliate to cease to be a Majority-Controlled Affiliate of such Party shall be
deemed to be an assignment of this Agreement requiring consent hereunder.

8.12 Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition. No waiver by either Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

8.13 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties herein.

8.14 Independent Contractors. The status of the Parties under this Agreement
shall be that of independent contractors. Nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, employer, employee, or
joint venture relationship between the Parties. Neither Party shall have the
right to enter into any agreements on behalf of the other Party, nor shall it
represent to any Person that it has any such right or authority.

 

-38-



--------------------------------------------------------------------------------

 

8.15 Construction. Unless the context of this Agreement otherwise requires:
(a) words of any gender include each other gender; (b) words using the singular
or plural number also include the plural or singular number, respectively;
(c) the terms “hereof,” “herein,” “hereby” and derivative or similar words refer
to this entire Agreement; (d) the terms “Article,” “Section,” “Schedule,”
“Exhibit” or “clause” refer to the specified Article, Section, Schedule, Exhibit
or clause of this Agreement; (e) the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”; (f) the
term “including” or “includes” means “including without limitation” or “includes
without limitation”; and, (g) except where otherwise indicated, references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced or supplemented and in effect at the relevant time of reference
thereto. Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified. The captions of this
Agreement are for convenience of reference only and in no way define, describe,
extend, or limit the scope or intent of this Agreement or the intent of any
provision contained in this Agreement. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party.

8.16 Remedies. The rights and remedies provided herein are cumulative and do not
exclude any other right or remedy provided by applicable law or otherwise
available except as expressly set forth herein.

8.17 Counterparts; Facsimile Execution. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which, taken together, shall constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Agreement (and each
amendment, modification and waiver in respect of it) by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
original counterpart of each such instrument.

8.18 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

8.19 Other Agreements.

(a) Simultaneously herewith, Salix and Novel are entering into the Settlement
Agreement with Actavis, Inc., CDC III, and the General Partnership. The
effectiveness of this Agreement is explicitly conditioned on the simultaneous
execution and delivery of the Settlement Agreement by each of the parties
thereto.

(b) Articles II and III and Section 7.4 shall become effective only upon the
occurrence of the Consent Judgment Entry Date. For the avoidance of ambiguity,
in

 

-39-



--------------------------------------------------------------------------------

the event there is no Consent Judgment Entry Date, the provisions of Articles II
and III and Section 7.4 shall never become effective.

[The remainder of this page has been intentionally left blank.]

 

-40-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

SALIX PHARMACEUTICALS, INC.     NOVEL LABORATORIES, INC. By:  

/s/ Carolyn J. Logan

    By:  

/s/ Veerappan S. Subramanian

Name:  

Carolyn J. Logan

      Name:  

Veerappan S. Subramanian

Title:  

President and CEO

      Title:  

President and CEO



--------------------------------------------------------------------------------

 

Schedule 1.54

Product Active Ingredients

Sodium phosphate dibasic anhydrous

Sodium phosphate monobasic monohydrate



--------------------------------------------------------------------------------

 

Schedule 1.56

Product Patents

 

Country    No.    Status

USA

   5,616,346    Granted

USA

   7,687,075    Granted



--------------------------------------------------------------------------------

 

Schedule 1.70

Specifications



--------------------------------------------------------------------------------

 

Schedule 2.3(a)

Non-Binding Estimate of Requirements for Calendar Year 2011

[*]

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

 

Schedule 2.3(c)

Full Production Lot Sizes

[*]

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

 

Schedule 2.10(a)

Current Capacity

[*]

 

[*] Confidential Treatment requested; certain information omitted and filed
separately with the SEC.